Citation Nr: 0117894	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  00-13 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of record 
indicating that the veteran currently has PTSD.

3.  The veteran's sinusitis is primarily manifested by 
subjective complaints of constant headaches and congestion; 
there is no evidence of osteomyelitis or constant sinusitis.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service or any other incident therein.  38 U.S.C.A. §§ 1101, 
1110 (West 1991); Veterans' Claims Assistance Act of 2000, 
Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303, 3.309 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for chronic sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans' Claims Assistance Act of 2000, Pub. L 
No 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 
4.7, 4.21, 4.97, Diagnostic Code 6510 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for PTSD.  He further contends that he is entitled 
to a higher evaluation than that currently assigned for his 
chronic sinusitis.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In November 1999, the 
veteran was provided a copy of the rating decision and an 
explanation of his appellate rights.  In March 2000, a 
statement of the case was issued.  During his June 2000 
personal hearing, the hearing officer advised him of the 
evidence necessary to substantiate his claim for increased 
evaluation and provided him 60 days in which to obtain the 
evidence.  A supplemental statement of the case was issued in 
September 2000.  The statement of the case discusses the 
evidence of record, the applicable statutory and regulatory 
law and the reasons and bases for the denial of his claims.  
Finally, the veteran was provided VA examinations in October 
1999 and June 2000 to evaluate his alleged disabilities.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records are completely devoid 
of any complaints, findings, treatment or diagnoses related 
to any psychiatric disability.  There is no evidence that he 
was exposed to traumatic events during his service.

A November 1971 rating decision granted service connection 
for sinusitis.  A February 1997 rating decision increased his 
evaluation for sinusitis to 30 percent.

VA and private treatment, dating from August 1998, show that 
the veteran was treated for uncontrolled migraine and 
sinusitis at a private hospital in May 1999.  In an August 
1999 psychiatric evaluation report, N. Rodriguez Nieves, 
M.D., noted a history as reported by the veteran.  It was 
revealed that the veteran was never in a combat zone.  The 
veteran's stressors appear to be the rigorous training and 
severe punishments received while in the Marine Corps. 
Following examination, the diagnoses were major recurrent 
depression and PTSD.

The veteran underwent a VA psychiatric evaluation in October 
1999.  Once again, he did not report any traumatic events 
related to his military service.  Subsequent to his 
evaluation and a review of his claims file, the psychiatrist 
concluded that a diagnosis of PTSD could not be made.  

An October 1999 VA ear, nose and throat (ENT) examination, 
reveals the veteran's complaints of recurrent headaches and 
sneezing episodes with congestion of several years duration.  
The frequency and duration of his periods of incapacitation 
were unknown.  Examination revealed no evidence of nasal 
obstruction or nasal tenderness, crusting or discharge.  The 
diagnoses were left ethmoidal and frontal sinusitis with 
residuals of frontal sinus surgery.  A computed tomography 
(CT) scan revealed paranasal sinuses disease involving 
predominantly the frontal sinuses with evidence of prior 
surgery.

During his June 2000 personal hearing, the veteran testified 
regarding his sinusitis condition, that he believed his 
disability merited a 50 percent evaluation.  Sunlight and 
strong odors affected his condition, giving him severe 
headaches, accompanied by vomiting and diarrhea and relieved 
by rest in a dark room.  He described his headaches as 
constant, occurring one to three times a week.  Some were 
controlled by medication prescribed him by a private 
physician.  He testified that he had nasal congestion, and 
frequent sneezing episodes, as well as watering eyes and eye 
pain.  At his community's emergency room he received shots to 
control his vomiting and diarrhea.  Due to his condition, the 
veteran opted for early retirement from his employment.  He 
had been most frequently hospitalized for migraine headaches.  
He was told that his migraines and sinus conditions combined 
to cause his problems and he was followed for his sinusitis 
at VA approximately every four to five months.  He believed 
his condition had worsened since his last VA examination in 
October 1999.

A June 2000 VA ENT examination report indicates that the 
veteran did not manifest any sinusitis symptoms at that time.  
A private physician prescribed medication for his migraine 
headaches.  The examiner opined that there was a possibility 
that the veteran's headaches might be due to his history of 
frontal sinusitis, or that there were migraine-type 
headaches.  A July 2000 VA CAT scan of the veteran's head 
reveals an impression of bilateral ethmoidal sinus disease 
that had worsened when compared to the October 1999 VA study.

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Board finds that the preponderance of the evidence 
indicates that the veteran does not currently have PTSD.  A 
review of the record reveals that no specific inservice 
stressor has been identified.  It is acknowledged that only 
two evaluations are of record regarding this issue:  Dr. 
Rodriguez's August 1999 psychiatric evaluation and the 
October 1999 VA psychiatric evaluation.  However, in 
assessing the evidence of record, the Board must weigh its 
relative probative value.  For this reason, the Board must 
find the VA examination more probative than that of Dr. 
Rodriguez, because it is based on a review of his service 
personnel and medical records and his subsequent treatment 
records, in addition to his stated history.  There is no 
indication that Dr. Rodriguez had access to anything other 
than the veteran's stated history.  Evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Likewise, although the veteran 
believes he currently has a PTSD as a result of his service, 
he is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Therefore, the Board finds that the 
preponderance of the evidence is against his claim for 
service connection for PTSD.

Increased Evaluation

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's sinusitis is currently rated as 30 percent 
disabling under Code 6510, for chronic sinusitis.  38 C.F.R. 
§ 4.97.  The general rating schedule for sinusitis, provides 
a 30 percent rating when the veteran experiences three or 
more incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
after radical surgery with chronic osteomyelitis or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  The Note to the rating 
schedule for sinusitis specifies that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

A review of the evidence of record indicates that the 
veteran's sinusitis is manifested primarily by subjective 
complaints of headaches and "constant" congestion.  There 
is no objective evidence of inflammation, blockage, 
purulence, crusting, sinus tenderness or pain.  Moreover, 
there is no report or evidence of incapacitating episodes of 
sinusitis.  Although the veteran contends that his migraine 
headaches have been linked to his sinusitis or osteomyelitis, 
there is no competent medical opinion to that effect in his 
claims file.  Further, although, the most recent CAT scan 
indicated that his condition had worsened since the October 
1999 CAT scan, there is no objective evidence that it has 
reached a degree of severity contemplated by the 50 percent 
rating.  Therefore, the Board cannot conclude that the 
overall disability picture more nearly approximates the 
criteria for a 50 percent rating under Code 6510.  38 C.F.R. 
§ 4.7.  Accordingly, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
30 percent for chronic sinusitis.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Code 6510.


ORDER

Service connection for PTSD is denied.

An evaluation in excess of 30 percent for sinusitis is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

